    Case 19-70191-hdh13 Doc 21 Filed 10/09/19         Entered 10/09/19 15:08:52      Page 1 of 3
Robert B. Wilson
Chapter 13 Standing Trustee
1407 Buddy Holly Avenue
Lubbock, TX 79401-9401
Telephone: (806) 748-1980
Facsimile: (806) 748-1956

                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                        WICHITA FALLS DIVISION
IN RE:                                              Case No: 19-70191

 RUBEN CARLOS GARCIA                                Pre-Hearing Conference: October 16, 2019 8:30 AM
 BRANDY CAROL GARCIA                                Confirmation Hearing Date: October 16, 2019 10 :00 AM

                   Debtors

                              TRUSTEE'S OBJECTION TO CONFIRMATION

TO THE HONORABLE Harlin D. Hale, U.S. BANKRUPTCY JUDGE:

   Now comes Robert B. Wilson, the Standing Chapter 13 Trustee and files this "Trustee's
Objection to Confirmation" of the Plan heretofore filed herein by Debtors, and for the same
would respectfully show the Court as follows:

   Based on information provided by the Debtors, the Trustee is unable to determine if the
Plan meets the requirements of 11 U.S.C. § 1322 and 11 U.S.C. § 1325. In this regard the
Trustee would show the following:

1. The Debtors filed for relief on July 17, 2019, and are considered to be "Below Median Income"
debtors.

2. The Debtors' Plan proposes a monthly payment of $575.00 for 47 months due on the 16th day
of each month. The Debtors are current through September 2019.

3. As currently proposed, the Plan will not pay out the secured and priority debt . Internal Revenue
Service filed a proof of claim for $18,704.00 that was not provided for in the Plan. The Trustee
objects to Confirmation for the reason that the plan cannot be approved under 11 U.S.C. §1325
(a)(5)(B)(i)(I)(aa) and (bb) in that the Debtor cannot pay the underlying secured debt or receive a
discharge.

4. The Debtor has failed to file or provide all of the information required under 11 U.S.C. § 521
(a),(b),(e),(f) and (h). Specifically, the Debtor has failed to file or provide the following : Auto
Insurance declarations page, provided verification only.

5. The Plan was not filed in good faith; the Plan does not meet the confirmation standards of 11
U.S.C. § 1325.
   Case 19-70191-hdh13 Doc 21 Filed 10/09/19         Entered 10/09/19 15:08:52   Page 2 of 3
19-70191 RUBEN CARLOS GARCIA & BRANDY CAROL GARCIA
Trustee's Objection to Confirmation                                                              Page 2


   WHEREFORE, PREMISES CONSIDERED, the Trustee prays that said Plan not be
confirmed unless and until it has been modified to cure all objections set forth herein above,


                                                            Respectfully submitted,


                                                            By: /s/ MARC MCBEATH
                                                                Robert B. Wilson, Bar # 21715000
                                                                Chapter 13 Trustee
                                                                Marc McBeath, Bar# 13328600
                                                                Staff Attorney
Case 19-70191-hdh13 Doc 21 Filed 10/09/19                   Entered 10/09/19 15:08:52           Page 3 of 3




                                     CERTIFICATE OF SERVICE

    I hereby certify that a true and correct copy of the foregoing "Trustee's Objection to
Confirmation" was served on this date to the following parties per Bankruptcy Rule 3015(f)
at the addresses listed below by either electronic service or by US First Class Mail .



Date: October 09, 2019                                              /s/ MARC MCBEATH
                                                                    Robert B. Wilson, Bar # 21715000
                                                                    Chapter 13 Trustee
                                                                    Marc McBeath, Bar# 13328600
                                                                    Staff Attorney

Debtors:       Ruben Carlos & Brandy Carol Garcia, 5116 Professional Apt 87, Wichita Falls, Tx 76302
Attorney:      Monte J White, Attorney At Law, 1106 Brook Ave Hamilton Place, Wichita Falls, Tx 76301
Creditor(s):   William T Neary, United States Trustee, 1100 Commerce Street Rm 976, Dallas, Tx 75242
